Citation Nr: 1031150	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-14 063A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for a bladder 
injury/voiding dysfunction.

3.  Entitlement to service connection for brain disease due to 
trauma.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to a rating greater than 30 percent for service-
connected right hip avascular necrosis, status post right total 
hip arthroplasty.

6.  Entitlement to a rating greater than 20 percent for service-
connected avascular necrosis of the left humeral head, status 
post left hemiarthroplasty.

7.  Entitlement to a rating greater than 30 percent for service-
connected dysthymic disorder secondary to lymphoma of the left 
testicle.  

8.  Propriety of reduction of rating for service-connected 
diffuse large cell lymphoma of the left testicle with orchiectomy 
from 100 percent to 0 percent. 

9.  Entitlement to a total rating based on individual 
employability due to service-connected disability.  

10.  Entitlement to special monthly compensation based on being 
housebound after September 1, 2007.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and J.F.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from July 2005 and April 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1967 to July 1970.  

2.	On July 15, 2010, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Muskogee, that the 
appellant had died in June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



______________________________________________
THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


